DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites in the preamble “a hollow fiber or flat sheet membrane for the removal of substances from a liquid” but nothing in the body of the claim describes or explains how the recited membrane and its structure is capable of carrying out said “removal of substances from a liquid”.  Thus, the claim is unclear.
Claim 19 recites the limitation “the removal” on line 1.  It is not necessarily inherent that there must be “removal” associated with said “membrane” so this limitation lacks antecedent basis.
Claim 19 recites the limitation “5-40 wt%” but it is unclear to what the “wt%” refers.  It is not clear if the particles make up “5-40 wt%” of the membrane itself or if the particles have some component making up “5-40 wt%” within the particles.  Examiner interprets the particles make up “5-40 wt%” of the membrane itself.
Claim 20 recites the limitation “particles”.  It is not clear if these “particles” are the same “particles” as recited in Claim 19, or if they are a different limitation of “particles” altogether.  Examiner interprets them to be the same.
Claim 27 recites the limitation “the polyquaternary ammonium copolymer”.  It is unclear if this limitation is the same as “polyquaternary ammonium functionalized styrene divinylbenzene copolymers” as in Claim 25, or if it is different.  Examiner interprets it to be the same.
Claim 29 recites the limitation “a liquid” and “the liquid’.  It is not clear if these limitations are the same limitation as “a liquid” as already recited in the preamble of Claim 19, or if these limitations are a different ‘liquid’ altogether.  Examiner interprets it to be the same.
Claim 32 recites the limitation “particles”.  It is not clear if these “particles” are the same “particles” as recited in Claim 19, or if they are a different limitation of “particles” altogether.  Examiner interprets them to be the same.
Claim 37 recites the limitation “the polyquaternary ammonium copolymer”.  It is unclear if this limitation is the same as “polyquaternary ammonium functionalized styrene divinylbenzene copolymers” as in Claim 35, or if it is different.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 19-26, 29, 30 & 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koops, (US 2006/0099414). 
Claims 19-26 are directed toward a hollow fiber or flat sheet membrane, an apparatus type invention group.
Regarding Claims 19-26, a first embodiment (Embodiment 1) of Koops discloses a hollow fiber or flat sheet membrane for the removal of substances from a liquid, (See paragraphs [0030] & [0032]; “In a preferred embodiment of invention however, the porous fibres are applied to isolate desired molecules. In particular such an application concerns the isolation of macromolecules such as peptides, proteins, nucleic acid or other organic compounds.  As disclosed, fibres may be either hollow or solid”), the membrane comprising at least one hydrophobic polymer selected from the group consisting of polysulfones, polyethersulfones, polyarylethersulfones, polyamides and polyacrylonitriles, (See paragraph [0039]; “The polymeric material may be a polymer including elastomers, a copolymer, mixture of polymers, mixture of copolymers or a mixture of polymers and copolymers. Examples of polymeric materials suitable for use in the preparation of porous fibres according to the method of the invention include polysulphone (PSF), polyethersulphone (PES), polyamide (PA), polyetherimide (PEI), polyimide (PI), polyethylene-co-vinylalcohol (EVAL), polyethylene-vinylacetate (EVAC), cellulose acetate (CA), cellulose triacetate (CTA), polyvinylidenefluoride (PVDF), polyvinylchloride (PVC) polyacrylonitrile (PAN), polyurethane (PUR) polyether ether ketone (PEEK) polyacrylicacid (PAA)”) and at least one hydrophilic polymer (See paragraph [0044]; “Also for various reasons additives may be applied such as for instance to influence viscosity of the polymer solution, as pore and/or to introduce hydrophilicity. Possible additives include, but are not limited to polyvinylpyrrolidone (PVP), polyethylene glycol (PEG), polyethyleneoxide (PEO), dextran, glycerol, diethylene glycol, (higher) alcohols such as octanol, carboxylic acids or organic acids, such as oxalic acid, maleic acid, tartaric acid, fumaric acid, salts, such as LiCl and CaCl2”), 
wherein the membrane comprises particles, wherein the particles comprise a) hydrophilic particles, b) hydrophobic particles, or c) a combination of both, (See paragraphs [0035] and paragraph [0037]; “Suitable adsorptive particles will be apparent to those skilled in the art and include cation exchange resins, union exchange resins, silica type particles, for instance unmodified or derivatised with C2, C4, C6, C8 or C18 or ion exchange functionalities, zeolites, ceramic particles, such as TiO2, Al2O3, and the like, magnetic colloidal particles, porous or non-porous polymeric particles, such as porous polystyrene or styrene-divinylbenzene type particles either unmodified or derivatised with for instance sulphonic acids, quaternary amines and the like, molecular imprinted particles and homogeneous catalyst particles”; and See paragraph [0037]; “The term particulate material as used herein is intended to encompass particles having regular, in particular spherical or irregular shapes, as well as shards, fibres and powders, including metal powders, plastic powders for instance powdered polystyrene, normal phase silica, fumed silica and activated carbon”), and
wherein the particles have an average diameter of between 0.1 μm and 15 μm, (See paragraph [0038]; “Particles with an average particle (diameter) up to 100 μm may be used. It is preferred the average particle size is less than 50 μm and is preferably in the range of 0.1 to 30 μm, preferably smaller than 20 μm, anticipating the claimed range from 0.1 to 15 μm”).
Embodiment 1 of Koops does not disclose in this particular embodiment wherein the membrane comprises the particles at 5-40 wt.-%.
Another (second) embodiment (Embodiment 2) of Koops discloses:
 the membrane comprises the particles at 5-40 wt.-%, (See paragraph [0052]; In an embodiment the fibre that is prepared according to the method of the invention comprises 20-70% by weight of polymeric material and 30-80% by weight of particulate material, preferably 60-70% by weight of particulate material, anticipating the claimed range from 20 to 40% or 30 to 40%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hollow fiber or flat sheet membrane of Embodiment 1 of Koops by incorporating the membrane comprising particles at 5-40 wt.-% as in Embodiment 2 of Koops since “suitable adsorptive particles will be apparent to those skilled in the art”, (See paragraph [0035], Koops), and the proportion used has “a distinct influence on the ultimate pore structure of the matrix”, (See paragraph [0049], Koops), which may be selected for via "a balance between particle load and accessibility, depending on a particular application of the polymeric matrix," (See paragraph [0050], Koops), resulting in macrovoids, “which may be beneficial in view of convective transport and diffusional resistance in the polymeric matrix,” (See paragraph [0050], Koops).
Additional disclosures included: Claim 20: The membrane according to claim 19, wherein the membrane comprises particles at 5-20 wt.-%, (See paragraph [0052]; “In an embodiment the fibre that is prepared according to the method of the invention comprises 20-70% by weight of polymeric material” anticipating the claimed range at 20 wt %). Claim 21: The membrane according to claim 19, wherein the particles have an average diameter of between 0.1 μm and 10 μm (See paragraph [0038]; Particles with an average particle (diameter) up to 100 μm may be used. It is preferred the average particle size is less than 50 μm and is preferably in the range of 0.1 to 30 μm, preferably smaller than 20 μm, anticipating the claimed range from 0.1 to 10 μm). Claim 22: The membrane according to claim 19, wherein the hydrophobic particles are chosen from the group consisting of activated carbon, carbon nanotubes, hydrophobic silica, styrenic polymers, polydivinylbenzene polymers and styrene-divinylbenzene copolymers (See paragraph [0037]; The term particulate material as used herein is intended to encompass particles having regular, in particular spherical or irregular shapes, as well as shards, fibres and powders, including metal powders, plastic powders for instance powdered polystyrene, normal phase silica, fumed silica and activated carbon). Claim 23: The membrane according to claim 19, wherein the hydrophilic particles are anion exchange particles (See paragraph [0035]; Suitable adsorptive particles will be apparent to those skilled in the art and include cation exchange resins, anion exchange resins). Claim 24: The membrane according to claim 19, wherein the hydrophilic particles are cation exchange particles (See paragraph [0035]; Suitable adsorptive particles will be apparent to those skilled in the art and include cation exchange resins, anion exchange resins). Claim 25: The membrane according to claim 23 wherein the anion exchange particles are based on polyquaternary ammonium functionalized styrene divinylbenzene copolymers, (See paragraph [0035]; Suitable adsorptive particles will be apparent to those skilled in the art and include styrene-divinylbenzene type particles either unmodified or derivatised with for instance sulphonic acids, quaternary amines and the like, molecular imprinted particles and homogeneous catalyst particles). Claim 26: The membrane according to claim 25 wherein the hydrophilic particles, when present, and the hydrophobic particles, when present, are in an amount of from 20 wt.-% to 35 wt.-% relative to the weight of the membrane (See paragraph [0052]; In an embodiment the fibre that is prepared according to the method of the invention comprises 20-70% by weight of polymeric material and 30-80% by weight of particulate material, preferably 60-70% by weight of particulate material, thus Koops anticipates the claimed range from 20 to 35 wt %).
Claims 29, 30 & 32-35 are directed toward a method for adsorption or isolation of compounds from a liquid, a method type invention group.
Regarding Claims 29, 30 & 32-35, Koops discloses a method for adsorption or isolation of compounds from a liquid, (See paragraph [0026]; The method offers the possibility to entrap particles having a variety of functionalities in a polymeric matrix), isolation of compounds and purification of a liquid (See paragraph [0032]; “In a preferred embodiment of invention however, the porous fibres are applied to isolate desired molecules. In particular such an application concerns the isolation of macromolecules such as peptides, proteins, nucleic acid or other organic compounds”), comprising the step of contacting the liquid comprising the compounds to the membrane of claim 1, wherein the compounds are adsorbed or isolated from the liquid to the membrane, (See rejection of Claim 19, and See paragraphs [0031] & [0032]), 
Additional Disclosures Included: Claim 30: The method of claim 29, wherein the compounds are selected from the group consisting of nucleic acids, unconjugated bilirubin, chenodeoxycholic acid, diazepam, cytokines and endotoxins, (See paragraph [0032], In a preferred embodiment of invention however, the porous fibres are applied to isolate desired molecules. In particular such an application concerns the isolation of macromolecules such as peptides, proteins, nucleic acid or other organic compounds.).  Claim 32: The method according to claim 29, wherein the membrane comprises particles at 5-20 wt.-%, (See paragraph [0052]; “In an embodiment the fibre that is prepared according to the method of the invention comprises 20-70% by weight of polymeric material” anticipating the claimed range at 20 wt %). Claim 33: The method according to claim 29, wherein the hydrophobic particles are chosen from the group consisting of activated carbon, carbon nanotubes, hydrophobic silica, styrenic polymers, polydivinylbenzene polymers and styrene-divinylbenzene copolymers (See paragraph [0037]; The term particulate material as used herein is intended to encompass particles having regular, in particular spherical or irregular shapes, as well as shards, fibres and powders, including metal powders, plastic powders for instance powdered polystyrene, normal phase silica, fumed silica and activated carbon).  Claim 34: The method according to claim 29, wherein the hydrophilic particles are anion exchange particles or cation exchange particles, (See paragraph [0035]; Suitable adsorptive particles will be apparent to those skilled in the art and include cation exchange resins, anion exchange resins). Claim 35: The membrane according to claim 34 wherein the hydrophilic particles are anion exchange particles, and wherein the anion exchange particles are based on polyquaternary ammonium functionalized styrene divinylbenzene copolymers, (See paragraph [0035]; Suitable adsorptive particles will be apparent to those skilled in the art and include styrene-divinylbenzene type particles either unmodified or derivatised with for instance sulphonic acids, quaternary amines and the like, molecular imprinted particles and homogeneous catalyst particles).
Claims 26 & 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koops (US 2006/0099414) in view of Hughes (US 2003/0196960). 
Claim 26 is directed towards a hollow fiber or flat sheet membrane, an apparatus type invention group.
Regarding Claim 26, modified Koops discloses the membrane according to claim 25, wherein the anion exchange particles are based on styrene-divinylbenzene type particles derivatised with quaternary amines and the like, (See paragraph [0035]). Koops further suggests that the affinity of suitable adsorptive particles for specific molecules can be defined in terms of hydrophobic, hydrophilic or charged functionalities (See paragraph [0032]).
Modified Koops however does not disclose wherein the anion exchange particles are also based on polyquaternary ammonium functionalized vinylimidazolium methochloride vinylpyrrolidone copolymers.
Hughes discloses that polymeric materials for ion-binding, including derivatised resins of styrene and divinylbenzene, and methacrylate, may be used. The derivatives include functionalized polymers having anion binding sites based on quaternary amines, primary and secondary amines, aminopropyl, diethylaminoethyl, and diethylaminopropyl substituents (See paragraph [0077]; Hughes). Hughes discloses that exemplary binders include polyelectrolytes carrying positive or negative charged chemical functionalities, or a combination thereof. These may include polyquartenary amines and copolymers of vinylimidazolium methochloride and vinylpyrrolidone (See paragraph [0081]; Hughes). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hollow fiber or flat sheet membrane of modified Koops wherein the anion exchange particles are also based on polyquaternary ammonium functionalized vinylimidazolium methochloride vinylpyrrolidone copolymers as in Hughes in order to provide additional charged chemical functionalities, thereby providing the affinity of adsorptive molecules, (See paragraphs [0077] & [0081], Hughes; and paragraph [0032], Koops).
Claim 36 is directed towards a method, a method type invention group.
Regarding Claim 36, modified Koops discloses the method of claim 34, wherein the anion exchange particles are based on styrene-divinylbenzene type particles derivatised with quaternary amines and the like, (See paragraph [0035]). Koops further suggests that the affinity of suitable adsorptive particles for specific molecules can be defined in terms of hydrophobic, hydrophilic or charged functionalities (See paragraph [0032]).
Modified Koops however does not disclose wherein the anion exchange particles are also based on polyquaternary ammonium functionalized vinylimidazolium methochloride vinylpyrrolidone copolymers.
Hughes discloses that polymeric materials for ion-binding, including derivatised resins of styrene and divinylbenzene, and methacrylate, may be used. The derivatives include functionalized polymers having anion binding sites based on quaternary amines, primary and secondary amines, aminopropyl, diethylaminoethyl, and diethylaminopropyl substituents (See paragraph [0077]; Hughes). Hughes discloses that exemplary binders include polyelectrolytes carrying positive or negative charged chemical functionalities, or a combination thereof. These may include polyquartenary amines and copolymers of vinylimidazolium methochloride and vinylpyrrolidone (See paragraph [0081]; Hughes). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of modified Koops wherein the anion exchange particles are also based on polyquaternary ammonium functionalized vinylimidazolium methochloride vinylpyrrolidone copolymers as in Hughes in order to provide additional charged chemical functionalities, thereby providing the affinity of adsorptive molecules, (See paragraphs [0077] & [0081], Hughes; and paragraph [0032], Koops).
Claims 27 & 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koops (US 2006/0099414) in view of Hodgdon (US 4,851,100).
Claim 27 is directed towards a hollow fiber or flat sheet membrane, an apparatus type invention group.
Regarding Claim 27, modified Koops discloses the membrane according to Claim 25, (See 102(b) rejection of Claim 5). Koops further discloses styrene-divinylbenzene type particles derivatised with quaternary amines and the like (See paragraph [0035]). Koops further suggests that the affinity of suitable adsorptive particles for specific molecules can be defined in terms of hydrophobic, hydrophilic or charged functionalities (See paragraph [0032]).
Modified Koops however does not disclose wherein the polyquaternary ammonium copolymer is a copolymer of styrene and divinylbenzene with dimethyl(2-hydroxyethyl) ammonium and/or trimethylbenzyl ammonium functional groups.
Hodgdon discloses a single structure anion exchange membrane; comprised principally of styrene-divinyl benzene copolymers, which have been functionalized by chloro methylation followed by amination with trimethylamine, which in turn yields the polymeric benzyl trimethyl ammonium chloride anion exchange group, resulting in a copolymer of styrene and divinylbenzene with dimethyl(2-hydroxyethyl) ammonium and/or trimethylbenzyl ammonium functional groups, (See column 2, lines 60-68, Hodgdon).
It would have been also obvious to one of ordinary skill in the art at the time the invention was made to modify the hollow fiber or flat sheet membrane of modified Koops wherein the polyquaternary ammonium copolymer is a copolymer of styrene and divinylbenzene with dimethyl(2-hydroxyethyl) ammonium and/or trimethylbenzyl ammonium functional groups as in Hodgdon in order to provide additional cation charged chemical functionalities, thereby providing the affinity of adsorptive molecules to anions, (See column 2, lines 60-68, Hodgdon; and paragraph [0032], Koops).
Regarding Claim 37, modified Koops discloses the method of Claim 35, (See 102(b) rejection of Claim 5). Koops further discloses styrene-divinylbenzene type particles derivatised with quaternary amines and the like (See paragraph [0035]). Koops further suggests that the affinity of suitable adsorptive particles for specific molecules can be defined in terms of hydrophobic, hydrophilic or charged functionalities (See paragraph [0032]).
Modified Koops however does not disclose wherein the polyquaternary ammonium copolymer is a copolymer of styrene and divinylbenzene with dimethyl(2-hydroxyethyl) ammonium and/or trimethylbenzyl ammonium functional groups.
Hodgdon discloses a single structure anion exchange membrane; comprised principally of styrene-divinyl benzene copolymers, which have been functionalized by chloro methylation followed by amination with trimethylamine, which in turn yields the polymeric benzyl trimethyl ammonium chloride anion exchange group, resulting in a copolymer of styrene and divinylbenzene with dimethyl(2-hydroxyethyl) ammonium and/or trimethylbenzyl ammonium functional groups, (See column 2, lines 60-68, Hodgdon).
It would have been also obvious to one of ordinary skill in the art at the time the invention was made to modify the method of modified Koops wherein the polyquaternary ammonium copolymer is a copolymer of styrene and divinylbenzene with dimethyl(2-hydroxyethyl) ammonium and/or trimethylbenzyl ammonium functional groups as in Hodgdon in order to provide additional cation charged chemical functionalities, thereby providing the affinity of adsorptive molecules to anions, (See column 2, lines 60-68, Hodgdon; and paragraph [0032], Koops).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koops (US 2006/0099414) in view of Seo, (US 2007/0185264).
Claim 28 is directed to a hollow fiber or flat sheet membrane, a product or apparatus type invention group.
Regarding Claim 28, modified Koops discloses the membrane according to claim 19, wherein the particles are made of resin, (See paragraph [0005], Koops), but does not disclose wherein the resin is modified Poly(p-phenylene ether) (PPE).
Seo discloses a membrane, (See Abstract, Seo), wherein the resin is modified Poly(p-phenylene ether) (PPE), (See paragraph [0033], Seo; The Examiner notes that poly(p-phenylene ether) is also known as poly(p-phenylene oxide) PPO, See https://en.wikipedia.org/wiki/Poly(p-phenylene_oxide)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Koops by incorporating wherein the particles are modified Poly(p-phenylene ether) (PPE) particles as in Seo in order to produce a membrane “that can be used for chemical separation proceses (such as reverse osmosis, artificial kidney…drug delivery…as well as liquids…separation processes”, (See Abstract, Seo) with a chemical composition that provides “a favorable result”, (See paragraph [0033], Seo), that “does not require a complicated process…and processing is not necessary”, and “it is also possible to make separation membranes in large scale”, (See paragraph [0023], Seo).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koops (US 2006/0099414) in view of Wu et al., (“Wu”, US 6,780,327).
Claim 31 is directed to a method for adsorption or isolation of compounds from a liquid, a method type invention group.
Regarding Claim 31, modified Koops discloses the method of claim 29, but does not explicitly disclose wherein the compounds are DNA..
Wu discloses a membrane, (See Abstract, Wu), wherein the compounds are DNA, (See column 12, lines 39-55, Wu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Koops by incorporating wherein the compounds are DNA as in Wu in order to apply the membrane to “use in various applications such as…chromatographic separation, and macromolecular transfer of nucleic acids, and proteins”, (See column 12, lines 38-45, Wu), such that it can provide “purification of viral vaccines and gene therapy vectors” in a selective adsorption process, (See column 12, lines 49-51, Wu).
Conclusion

    PNG
    media_image1.png
    119
    971
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779